Citation Nr: 1742768	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-41 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for Parkinson's disease and, if so, whether service connection is warranted for the claimed disability.

2. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from November 1967 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT


1. A September 2011 rating decision denied the Veteran's claim of entitlement to service connection for hand tremors.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement or submit new and material evidence within one year of the rating decision.

2. Evidence received since the September 2011 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection and raises a reasonable possibility of substantiating the Veteran's claim.

3. The Veteran served in the Republic of Vietnam from February 1968 to February 1969; exposure to herbicide agents is presumed.

4. The Veteran has been diagnosed with Parkinson's disease, which is presumed due to in-service exposure to herbicide agents.
CONCLUSIONS OF LAW

1. The September 2011 rating decision which denied the Veteran's claim of entitlement to service connection for hand tremors is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the September 2011 rating decision in connection with Veteran's claim of entitlement to service connection for Parkinson's disease is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the issues decided herein, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

I. Application to Reopen

The RO denied the appellant's claim of service connection for hand tremors by a September 2011 rating decision, based on a finding that the Veteran's condition was not related to his period of active service.  The Veteran was notified of this decision and of his procedural and appellate rights but did not complete an appeal of this decision nor submit new and material evidence within one year; therefore, the September 2011 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the September 2011 rating decision includes lay statements in which the Veteran claimed service connection for his disability as due to herbicide exposure, and private treatment records establishing a diagnosis of Parkinson's disease.  This evidence was not before VA at the time of the September 2011 denial, and it raises a reasonable possibility of substantiating the Veteran's claim by providing an a diagnosis of Parkinson's disease and a new theory of entitlement, namely presumptive service connection due to herbicide exposure.  Therefore, this evidence constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for Parkinson's disease must be reopened.

II.	Service Connection

The Veteran asserts entitlement to service connection for Parkinson's disease as directly related to his period of active service.  Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2016); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Records verify the Veteran served in the Republic of Vietnam from February 1968 to February 1969.  See July 2011 Request for Information.  Therefore, exposure to herbicides (Agent Orange) is presumed in the instant case.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Diseases associated with exposure to Agent Orange include, among others, Parkinson's disease.  See 38 C.F.R. § 3.309(e) (2016).  Private treatment records indicate the Veteran has been diagnosed with idiopathic Parkinson's disease confirmed by a movement disorder specialist.  As the Veteran has been diagnosed with Parkinson's disease and exposure to herbicides is presumed, service connection for Parkinson's disease is warranted.  See 38 C.F.R. § 3.309(e).


ORDER

Service connection for Parkinson's disease is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran contends entitlement to service connection for a heart disability, diagnosed as mitral valve prolapse.  Private treatment records dated September 2017 indicate the Veteran continues to receive cardiac treatment at VA facilities.  However, the most recent VA treatment records associated with the claims file are dated April 2013.  As such, it appears there may be a significant number of VA treatment records outstanding.  A remand is required to allow VA to associate these potentially relevant records with the claims file.  See generally Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records generated by VA facilities from April 2013 to the present should be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  All attempts to obtain records should be documented in the claims folder.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


